DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on March 04, 2022 has been considered and entered. 
Accordingly, claims 1-7, 9-19, and 24 are pending in this application. Claims 1-7, 11-15 and 19 are currently amended; claims 9-10, 16-18, and 24 are original; claims 8, 20-23, and 25-30 are canceled.
Note: Claim 19 is directed to a random number generator, however, claim 19 as currently written does not produce or generate a random number. Perhaps applicant may want to amend claim 19 to include generation of the random number.
Claim Objections
Claim 24 recites “further comprising: a fourth inverter chain including a plurality of serially connected fourth inverters”. Examiner suggests renaming the fourth inverter chain into a third inverter chain since the claims that introduces and include the third inverter chain has been canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-19 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the same relative sub-nodal position at each of the first to third ring oscillators”. The term “same relative sub-nodal position” is a relative terminology, however, the specification fails to provide a standard or measure on how to determine whether a sub-node has “the same relative sub-nodal position”. Suppose a first ring oscillator includes three inverters, a second ring oscillator includes 5 inverters, and a third ring oscillator includes 7 inverters. Does the sub-node at the output of the last inverter, i.e. output of the third, fifth, and seventh inverter in the first to third ring oscillator have “the same relative sub-nodal position” because they are positioned last or whether they do not have the same relative sub-nodal position because they have different numbers of sub-nodes appearing before? Therefore, it is unclear how this term is supposed to be interpreted. For purposes of examination, this is interpreted as the same position with respect to the number of inverters in front of the sub-node. Claim 19 recites “wherein the one sub-node of the plurality of first sub-nodes and the one sub-node of the plurality of second sub-nodes have identical sub-nodal positions within each inverter chain” and are rejected for the same reason as claim because of the phrase “identical sub-nodal positions” is a relative terminology. Claims 2-7 and 9-12 inherit the same deficiency as claim 1 by reason of dependence. Claim 24 inherit the same deficiency as claim 19 by reason of dependence.
Claim 3 recites “the first logic element” in line 3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this is interpreted as a first logic element of the plurality of logic elements.
Claim 7 recites “the combining signals” in lines 5-6, and 7-8. There is insufficient antecedent basis for this limitation in the claim. Claims 9-10 inherit the same deficiency as claim 7 by reason of dependence.
Claims 9 recite “the combining signal” in line 3 and 4. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this is interpreted as the output signal of one logic element of the plurality of logic elements consistent with the specification. Claim 10 recites a similar limitation and is rejected for the same reason.
Claim 13 recites “a signal processing circuit for generating a random number” in line 14 and “wherein the signal processing circuit is configured to generate a random number” in line 18. It is unclear whether the random number recited in line 18 is different or is the same as the random number recited in line 14. For purposes of examination, this is interpreted as the same random number. Claims 14-18 inherit the same deficiency as claim 13 by reason of dependence.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasyltsov et al. (US-PGPUB 2011/0302232 A1), hereinafter Vasyltsov.
Regarding claim 19, Vasyltsov teaches a random number generator, comprising:
a first inverter chain including a plurality of serially connected first inverters and a plurality of first sub-nodes connected to an output terminal of each of the first inverters (Vasyltsov Figs. 13-18 and paragraph [0101] first inverter chain including a plurality of serially connected first inverters – inverters 11-1K; plurality of first sub-nodes – nodes at the output of each inverter 11-1K);
a second inverter chain including a plurality of serially connected second inverters and a plurality of second sub-nodes connected to an output terminal of each of the second inverters (Vasyltsov Figs. 13-18 and paragraph [0101] second inverter chain including a plurality of serially connected second inverters – inverters 21-2K; plurality of second sub-nodes – nodes at the output of each inverter 21-2K); and
a logic element configured to receive a random signal from one sub-node of the plurality of first sub-nodes and a random signal from one sub-node of the plurality of second sub-nodes (Vasyltsov Figs. 14 and 17 and paragraphs [0101-0102] logic element – XOR gate; random signal from one sub-node of the plurality of first sub-nodes – output of inverter 1K that is input to the XOR gate; random signal from one sub-node of the plurality of second sub-nodes – output of inverter 2K that is input to the XOR gate),
wherein the one sub-node of the plurality of first sub-nodes and the one sub-node of the plurality of second sub-nodes have identical sub-nodal positions within each inverter chain (Vasyltsov Figs. 14 and 17 shows output of inverter 1K and 2K have identical sub-nodal positions within each inverter chain, i.e. last node within each inverter chain).

	Regarding claim 24, Vasyltsov teaches all the limitations of claim 19 as stated above. Further, Vasyltsov teaches further comprising: 
a fourth inverter chain including a plurality of serially connected fourth inverters (Vasyltsov Figs. 14 and 17 and paragraph [0101] fourth inverter chain including a plurality of serially connected fourth inverters – inverters n1-nK); and
a multiplexer connected to the first inverter chain to put the first inverter chain in a meta-stability mode or an oscillation mode (Vasyltsov Fig. 15 and paragraphs [0107-0110, 0137-0138] multiplexer – MUX1),
wherein the multiplexer forms a first path in which a first input node in which a signal is input to the first inverter chain is connected to a third sub-node in which a signal is output from a first inverter positioned first among the plurality of first inverters in the meta-stability mode (Vasyltsov Fig. 15 and paragraphs [0109, 0115] first input node – input of INV11; third sub-node – output of INV11), and
wherein a second path in which the first input node is connected to a first output node in which a signal is output from a fourth inverter positioned last among the plurality of fourth inverters is formed in the oscillation mode (Vasyltsov Fig. 15 and paragraphs [0118] first output node – last3 node; fourth inverter – INV3K).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, and 10-12, are rejected under 35 U.S.C. 103 as being unpatentable over Vasyltsov in view of Golofit et al. (US-PGPUB 2021/0365242 A1), hereinafter Golofit, and Aliseychik et al. (US-PGPUB 2010/0153478 A1), hereinafter Aliseychik.
Regarding claim 1, Vasyltsov teaches a random number generator, comprising:
first ring oscillator including a first inverter chain, the first inverter chain including a plurality of serially connected first inverters, the first ring oscillator configured to output a first random signal generated at a first sub-node […] (Vasyltsov Figs. 13-18 and paragraph [0101] first ring oscillator – 1230_1, 1430_1; first inverter chain including a plurality of serially connected first inverters – inverters 11-1K; first random signal – output of 1230_1/1430_1 that is input to the XOR gate);
second ring oscillator including a second inverter chain, the second inverter chain including a plurality of serially connected second inverters, the second ring oscillator configured to output a second random signal generated at a second sub-node […] (Vasyltsov Figs. 13-18 and paragraph [0101] second ring oscillator – 1230_2, 1430_2; second inverter chain including a plurality of serially connected second inverters – inverters 21-2K; second random signal – output of 1230_2/1430_2 that is input to the XOR gate); 
third ring oscillator including a third inverter chain, the third inverter chain including a plurality of serially connected third inverters, the third ring oscillator configured to output a third random signal generated at a third sub-node […] (Vasyltsov Figs. 13-18 and paragraph [0101] third ring oscillator – 1230_n, 1430_n; third inverter chain including a plurality of serially connected third inverters - n1-nK; third random signal – output of 1230_n/1430_n that is input to the XOR gate);and
signal processing circuit comprising a logic element, wherein the signal processing circuit is configured to generate a random number by performing an exclusive OR (XOR) operation on random signals received (Vasyltsov Figs. 13-18 and paragraph [0101-0103] signal processing circuit – sampling unit 1250, 1450; logic element – XOR gate; random number – OUT; as shown in Figs. 13-14 the random signals input to the XOR gate is from each of the first to third ring oscillators, i.e. output signal of the last inverter in each of the three ring oscillators).
Vasyltsov does not explicitly teach the first ring oscillator configured to output first random signals generated at first sub-nodes connecting two neighboring first inverters among the plurality of first inverters; the second ring oscillator configured to output second random signals generated at second sub-nodes connecting two neighboring second inverters among the plurality of second inverters; the third ring oscillator configured to output a third random signals generated at third sub-nodes connecting two neighboring third inverters among the plurality of third inverters; and the signal processing circuit comprising a plurality of logic elements, wherein the signal processing circuit is configured to generate a random number by performing an exclusive OR (XOR) operation on random signals received from the same relative sub-nodal position at each of the first to third ring oscillators.
However, on the same field of endeavor, Golofit teaches a random number generator comprising of a first and second ring oscillator wherein each ring oscillator includes a plurality of inverters and configured to output random signals generated at sub-nodes connecting two neighboring inverters among the plurality of inverters and generating an output based on random signals received from the same relative sub-nodal position (Golofit Figs. 16-18 and paragraph [0079] random signals – signals output from the first and second inverter output on each of the ring oscillator; sub-nodes – nodes between first and second, and second and third inverters of each of the ring oscillator).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Vasyltsov using Golofit and configure the first, second, and third ring oscillators of Vasyltsov to generate multiple output signals in between two neighboring inverters such as the random output signals between the first and second inverter, and second and third inverters as taught by Golofit which can then be used as input to the signal processing circuit.
The motivation to do so is to increase the random number generation rate. As shown in Fig. 16 of Golofit, one random number is generated using the first and second random signals output from the output node of the first inverter of the first and second ring oscillator, and a second random number is generated using the third and fourth random signal output from the output node of the second inverter of the first and second ring oscillator.
Therefore, the combination of Vasyltsov as modified in view of Golofit teaches the first ring oscillator configured to output first random signals generated at  first sub-nodes connecting two neighboring first inverters among the plurality of first inverters; the second ring oscillator configured to output second random signals generated at second sub-nodes connecting two neighboring second inverters among the plurality of second inverters; the third ring oscillator configured to output a third random signals generated at third sub-nodes connecting two neighboring third inverters among the plurality of third inverters; and wherein the signal processing circuit is configured to generate a random number by performing an exclusive OR (XOR) operation on random signals received from the same relative sub-nodal position at each of the first to third ring oscillators, and wherein the signal processing circuit is configured to generate a random number by performing an exclusive OR (XOR) operation on random signals received from the same relative sub-nodal position at each of the first to third ring oscillators.
The combination of Vasyltsov and Golofit does not teach the signal processing circuit comprising a plurality of logic elements.
However, on the same field of endeavor, Aliseychik discloses a random number generator that includes a signal processing circuit comprising of a plurality of logic elements (Aliseychik Fig. 6 and paragraph [0036]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Vasyltsov in view of Golofit using Aliseychik and configure the sampling unit to include multiple XOR gates for receiving at least the multiple random signals generated by each of the three ring oscillator. For example, including a second XOR gate to receive the random signals generated at the output node of the first inverter of each of the three ring oscillator for generating a second random number, and including a third XOR gate to receive the random signals generated at the output node of the second inverter of each of the three ring oscillator for generating a third random number in order to increase the random number generation rate. 
Therefore, the combination of Vasyltsov, Golofit, and Aliseychik teaches the signal processing circuit comprising a plurality of logic elements.

Regarding claim 2, Vasyltsov as modified in view of Golofit, and Aliseychik teaches all the limitations of claim 1 as stated above. Further, Vasyltsov as modified in view of Golofit, and Aliseychik teaches wherein the signal processing circuit generates the random number by combining the first random signals, the second random signals, and the third random signals (Vasyltsov Figs. 13-18 and paragraphs [0101-0103]).

Regarding claim 6, Vasyltsov as modified in view of Golofit, and Aliseychik teaches all the limitations of claim 1 as stated above. Further, Vasyltsov as modified in view of Golofit, and Aliseychik teaches wherein the number of first inverters included in the first inverter chain is the same as the number of second inverters included in the second inverter chain, and wherein the number of first inverters included in the first inverter chain is the same as the number of third inverters included in the third inverter chain (Vasyltsov Fig. 14 shows the first, second, and third ring oscillators have k number of inverters).

	Regarding claim 7, Vasyltsov as modified in view of Golofit, and Aliseychik teaches all the limitations of claim 1 as stated above. Further, Vasyltsov as modified in view of Golofit, and Aliseychik teaches wherein the signal processing circuit further comprises:
a duty corrector for correcting a duty ratio between logic high and logic low of the combining signals (Vasyltsov Fig. 17 and paragraph [0147] duty corrector – mod 2 counter 1457); and
a signal sampler for generating the random number by sampling the combining signals which has a corrected duty ratio (Vasyltsov Fig. 17 and paragraphs [0148-0149] signal sampler – flip-flop 1451).

Regarding claim 10, Vasyltsov as modified in view of Golofit, and Aliseychik teaches all the limitations of claim 7 as stated above. Further, Vasyltsov as modified in view of Golofit, and Aliseychik teaches wherein the signal sampler comprises a second flip-flop for receiving a sampling control signal at a clock input, receiving the combining signal having the corrected duty ratio at a data input, and outputting the random number at a non-inverting output (Vasyltsov Fig. 17 and paragraphs [0145-0146] sampling control signal - sampling clock SP_ CLK).

Regarding claim 11, Vasyltsov as modified in view of Golofit, and Aliseychik teaches all the limitations of claim 1 as stated above. Further, Vasyltsov as modified in view of Golofit, and Aliseychik teaches further comprising a fourth ring oscillator including a fourth inverter chain, the fourth inverter chain including a plurality of serially connected fourth inverters (Vasyltsov Figs. 13-18 and paragraphs [0101, 0152] fourth ring oscillator – third ring oscillator of the third random number generator (not shown) of the n random number generators; further, as shown the n random number generators have the same ring oscillator arrangement, therefore, fourth inverter chain including a plurality of serially connected fourth inverters – inverters of the third random number generator),
wherein the first ring oscillator further comprises a multiplexer for setting the first ring oscillator to be in a meta-stability mode or an oscillation mode (Vasyltsov Fig. 15 and paragraphs [0107-0110, 0137-0138] multiplexer – MUX1),
wherein the multiplexer forms a first path in which a first input node in which a signal is input to the first inverter chain is connected to a sub-node in which a signal is output from a first inverter positioned first among the plurality of first inverters in the meta-stability mode (Vasyltsov Fig. 15 and paragraph [0109] first input node – input of INV11; sub-node – output of INV11), and
wherein a second path in which the first input node is connected to a first output node in which a signal is output from a fourth inverter positioned last among the plurality of fourth inverters is formed in the oscillation mode (Vasyltsov Fig. 15 and paragraphs [01] first output node – last3 node; fourth inverter – INV3K).

Regarding claim 12, Vasyltsov as modified in view of Golofit, and Aliseychik teaches all the limitations of claim 11 as stated above. Further, Vasyltsov as modified in view of Golofit, and Aliseychik teaches 
wherein a first input of the multiplexer is connected to the first output node, a second input of the multiplexer is connected to the sub-node, and an output of the multiplexer is connected to the first input node (Vasyltsov Fig. 15 shows first input to MUX1 is connected to last3, i.e. first output node, second input to MUX1 is connected to output of INV11, i.e. third sub-node, output of MUX1 is connected to input of INV11, i.e. first input node), and
wherein the multiplexer connects one of the first output node and the sub-node to the first or second input in response to a mode control signal (Vasyltsov Fig. 15 and paragraph [0110] mode control signal – mode signal M).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vasyltsov in view of Golofit and Aliseychik as applied to claim 7 above, and further in view of Bohdan et al. (US-PGPUB 2017/0048061 A1), hereinafter Bohdan.
Regarding claim 9, Vasyltsov as modified in view of Golofit and Aliseychik teaches all the limitations of claim 7 as stated above. Further, Vasyltsov as modified in view of Golofit and Aliseychik teaches wherein the duty corrector comprises a first flip-flop including a data input and an inverting output connected to each other, the first flip-flop configured to receive the combining signal at a clock input and to output the combining signal having the corrected duty ratio […] (Vasyltsov Fig. 17 duty corrector – flip-flop 1457; data input – D input; inverting output – Q bar output; further, the output of the XOR gate is connected to the clock input).
	Vasyltsov as modified in view of Golofit and Aliseychik does not explicitly teach to output the combining signal having the corrected duty ratio to the inverting output.
	However, on the same field of endeavor, Bohdan teaches a random number generator comprising a comprising of a toggling flip-flop that functions as a mod 2 counter and outputs a random signal from a ring oscillator on its inverting output to the signal sampler. Further, Bohdan discloses the flip-flop includes a data input and an inverting output connected to each other, and the first flip-flop configured to receive the ring oscillator random signal at its clock input (Bohdan Fig. 11 and paragraphs [0123-0127]).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Vasyltsov in view of Golofit and Aliseychik using Bohdan and configure the flip-flop 1457 using the teaching of Bohdan such that the D input of flip-flop 1451 is connected to the inverting input Q bar of flip-flop 1457 instead of the non-inverting input Q. Both of the flip-flop 1457 configuration of Vasyltsov and the toggling flip-flop configuration of Bohdan shown in Fig. 11 performs the same function of performing mod 2 count, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is a flip-flop to perform a mod 2 count.
	Therefore, the combination of Vasyltsov as modified in view of Golofit, Aliseychik and Bohdan teaches wherein the duty corrector comprises a first flip-flop including a data input and an inverting output connected to each other, the first flip-flop configured to receive the combining signal at a clock input and to output the combining signal having the corrected duty ratio to the inverting output.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vasyltsov in view of Aliseychik et al. (US-PGPUB 2010/0153478 A1), hereinafter Aliseychik and Golofit.
	Regarding claim 13, Vasyltsov teaches a random number generator, comprising:
	a first ring oscillator group including a […] first ring oscillator configured to output a […] first random signal generated at […] first sub-node […] among a plurality of first inverters included in […] the first ring oscillator (Vasyltsov Figs. 13-18 and paragraph [0101] first ring oscillator group including a first ring oscillator – 1230_1, 1430_1; first inverters – inverters 11-1K; first random signal – output of 1230_1/1430_1 that is input to the XOR gate);
a second ring oscillator group including a […] second ring oscillator configured to output a […] second random signal generated at a […] second sub-node […] among a plurality of second inverters included in […] the second ring oscillator (Vasyltsov Figs. 13-18 and paragraph [0101] second ring oscillator group including a second ring oscillator – 1230_2, 1430_2; second inverters – inverters 21-2K; second random signal – output of 1230_2/1430_2 that is input to the XOR gate);
a third ring oscillator group including a […] third ring oscillator configured to output a […] third random signal generated at a […] third sub-node […] among a plurality of third inverters included […] the third ring oscillator (Vasyltsov Figs. 13-18 and paragraph [0101] third ring oscillator group including a third ring oscillator – 1230_n, 1430_n; third inverters – inverters n1-nK; third random signal – output of 1230_n/1430_n that is input to the XOR gate); and
a signal processing circuit for generating a random number based on a combination of the […] first random signal, the […] second random signal, and the […] third random signal (Vasyltsov Figs. 13-14 and 17-18 and paragraphs [0101-0103] signal processing circuit – sampling unit 1250, 1450);
wherein the signal processing circuit comprises a logic element (Vasyltsov Figs. 13-18 and paragraph [0101-0103] logic element – XOR gate),
wherein the signal processing circuit is configured to generate a random number (Vasyltsov Figs. 13-18 random number – OUT),
wherein the signal processing circuit is configured to perform an exclusive OR (XOR) operation on a random signal from  (Vasyltsov Figs. 13-18 and paragraph [0101-0103] as shown in Figs. 13-14 the random signals input to the XOR gate is from each of the first to third ring oscillators, i.e. output signal of the last inverter in each of the three ring oscillators).
Vasyltsov does not explicitly teach the first ring oscillator group including a plurality of first ring oscillators configured to output a plurality of first random signals generated at a plurality of first sub-nodes between two neighboring first inverters among a plurality of first inverters included in each of the plurality of first ring oscillators; the second ring oscillator group including a plurality of second ring oscillators configured to output a plurality of second random signals generated at a plurality of second sub-nodes between two neighboring second inverters among a plurality of second inverters included in each of the plurality of second ring oscillators; the third ring oscillator group including a plurality of third ring oscillators configured to output a plurality of third random signals generated at a plurality of third sub-nodes between two neighboring third inverters among a plurality of third inverters included in each of the plurality of third ring oscillators; and the signal processing circuit for generating a random number based on a combination of the plurality of first random signals, the plurality of second random signals, and the plurality of third random signals; wherein the signal processing circuit comprises a plurality of logic elements; wherein the signal processing circuit is configured to perform an exclusive OR (XOR) operation on a random signal from one first sub-node located at a first position of the first ring oscillator among the first sub-nodes, a random signal from one second sub-node located at the first position of the second ring oscillator among the second sub-nodes, and a random signal from one third sub-node located at the first position of the third ring oscillator among the third sub-nodes connected to a first logic element included in the plurality of logic elements; and wherein the signal processing circuit is configured to perform an XOR operation on a random signal from one first sub-node located at a second position of the first ring oscillator among the first sub-nodes, a random signal from one second sub-node located at the second position of the second ring oscillator among the second sub-nodes, and a random signal from one third sub-node located at the second position of the third ring oscillator among the third sub-nodes connected to a second logic element included in the plurality of logic elements.
However, on the same field of endeavor, Aliseychik discloses a random number generator comprising groups of ring oscillators with multiple ring oscillators in each group. Further, Aliseychik discloses a signal processing circuit comprising of a plurality of logic elements (Aliseychik Fig. 6 and paragraphs [0036-0037] “The module 102 generally has several (e.g., 8) groups of the ring oscillators 202a-202d, with multiple (e.g., 4) oscillators in each group”; plurality of logic elements - multiple exclusive-OR (XOR) modules 206a-206d).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Vasyltsov using Aliseychik and arrange the ring oscillator of Vasyltsov as a group with each group comprising of multiple ring oscillators and each ring oscillator outputting a random signal such that the first ring oscillator group outputs multiple first random signals, the second ring oscillator group outputs multiple second random signals, and the third ring oscillator group outputs multiple third random signals. Further, configure the sampling unit to include multiple XOR gates to combine the plurality of first random signals, the plurality of second random signals, and the plurality of third random signals respectively output by the first, second, and third ring oscillator group. Duplicating the ring oscillator of Vasyltsov such that each group includes multiple ring oscillators and the sampling unit to include multiple XOR gates is obvious to one skilled in the art. See MPEP 2144.04.VI.B. Furthermore, the reason to include multiple XOR gates is to increase the random number generation rate.
Therefore, the combination of Vasyltsov as modified in view of Aliseychik teaches a random number generator comprising a first ring oscillator group including a plurality of first ring oscillators configured to output a plurality of first random signals generated at a plurality of first sub-nodes […] among a plurality of first inverters included in each of the plurality of first ring oscillators; a second ring oscillator group including a plurality of second ring oscillators configured to output a plurality of second random signals generated at a plurality of second sub-nodes […] among a plurality of second inverters included in each of the plurality of second ring oscillators; a third ring oscillator group including a plurality of third ring oscillators configured to output a plurality of third random signals generated at a plurality of third sub-nodes […] among a plurality of third inverters included in each of the plurality of third ring oscillators; and the signal processing circuit for generating a random number based on a combination of the plurality of first random signals, the plurality of second random signals, and the plurality of third random signals; wherein the signal processing circuit comprises a plurality of logic elements.
Vasyltsov as modified in view of Aliseychik does not explicitly teach to output a plurality of first random signals generated at a plurality of first sub-nodes between two neighboring first inverters, to output a plurality of second random signals generated at a plurality of second sub-nodes between two neighboring second inverters and to output a plurality of third random signals generated at a plurality of third sub-nodes between two neighboring third inverters; wherein the signal processing circuit is configured to perform an exclusive OR (XOR) operation on a random signal from one first sub-node located at a first position of the first ring oscillator among the first sub-nodes, a random signal from one second sub-node located at the first position of the second ring oscillator among the second sub-nodes, and a random signal from one third sub-node located at the first position of the third ring oscillator among the third sub-nodes connected to a first logic element included in the plurality of logic elements; and wherein the signal processing circuit is configured to perform an XOR operation on a random signal from one first sub-node located at a second position of the first ring oscillator among the first sub-nodes, a random signal from one second sub-node located at the second position of the second ring oscillator among the second sub-nodes, and a random signal from one third sub-node located at the second position of the third ring oscillator among the third sub-nodes connected to a second logic element included in the plurality of logic elements.
However, on the same field of endeavor, Golofit teaches a random number generator comprising of a first and second ring oscillator wherein each ring oscillator includes a plurality of inverters and configured to output random signals generated at sub-nodes connecting two neighboring inverters among the plurality of inverters and generating an output based on random signals received from the same relative sub-nodal position (Golofit Figs. 16-18 and paragraph [0079] random signals – signals output from the first and second inverter output on each of the ring oscillator; sub-nodes – nodes between first and second, and second and third inverters of each of the ring oscillator).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Vasyltsov in view of Aliseychik using Golofit and configure each ring oscillator with each ring oscillator group to generate multiple output signals in between two neighboring inverters such as the random output signals between the first and second inverter, and second and third inverters as taught by Golofit which can then be used as input to the signal processing circuit. Further, configure each of the multiple XOR gates to receive a random signal from the same relative inverter position from each oscillator group in order to increase the random number generation rate. As shown in Fig. 16 of Golofit, one random number is generated using the first and second random signal output from the output node of the first inverter of the first and second ring oscillator, and a second random number is generated using the third and fourth random signal output from the output node of the second inverter of the first and second ring oscillator.
Therefore, the combination of Vasyltsov as modified in view of Aliseychik and Golofit teaches a random number generator comprising a first ring oscillator group including a plurality of first ring oscillators configured to output a plurality of first random signals generated at a plurality of first sub-nodes between two neighboring first inverters among a plurality of first inverters included in each of the plurality of first ring oscillators; a second ring oscillator group including a plurality of second ring oscillators configured to output a plurality of second random signals generated at a plurality of second sub-nodes between two neighboring second inverters among a plurality of second inverters included in each of the plurality of second ring oscillators; a third ring oscillator group including a plurality of third ring oscillators configured to output a plurality of third random signals generated at a plurality of third sub-nodes between two neighboring third inverters among a plurality of third inverters included in each of the plurality of third ring oscillators; the signal processing circuit for generating a random number based on a combination of the plurality of first random signals, the plurality of second random signals, and the plurality of third random signals; wherein the signal processing circuit is configured to perform an exclusive OR (XOR) operation on a random signal from one first sub-node located at a first position of the first ring oscillator among the first sub-nodes, a random signal from one second sub-node located at the first position of the second ring oscillator among the second sub-nodes, and a random signal from one third sub-node located at the first position of the third ring oscillator among the third sub-nodes connected to a first logic element included in the plurality of logic elements; and wherein the signal processing circuit is configured to perform an XOR operation on a random signal from one first sub-node located at a second position of the first ring oscillator among the first sub-nodes, a random signal from one second sub-node located at the second position of the second ring oscillator among the second sub-nodes, and a random signal from one third sub-node located at the second position of the third ring oscillator among the third sub-nodes connected to a second logic element included in the plurality of logic elements.

Claims 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vasyltsov in view of Aliseychik and Golofit as applied to claim 13 above, and further in view of Sackett (US-PGPUB 2014/0237011 A1).
Regarding claim 14, Vasyltsov in view of Aliseychik and Golofit teaches all the limitations of claim 13 as stated. Further, Vasyltsov in view of Aliseychik and Golofit teaches wherein the signal processing circuit comprises: 
a logic circuit for generating a plurality of output signals by performing a logic operation on the on the plurality of first random signals, the plurality of second random signals, and the plurality of third random signals (Vasyltsov Fig. 17 and paragraphs [0145-0146] logic circuit – XOR gate in sampling unit 1450; Aliseychik Fig. 6 and paragraph [0036] logic circuit – XOR 206a-206d);
a duty correcting circuit for correcting a duty ratio between logic high and logic low […] (Vasyltsov Fig. 17 and paragraph [0147] duty corrector – mod 2 counter 1457);
a sampling circuit for generating […] sub-random number by sampling the […] output signal having corrected duty ratio (Vasyltsov Fig. 17 and paragraphs [0148-0149] signal sampler – flip-flop 1451)
Vasyltsov does not explicitly teach the logic circuit for generating a plurality of output signals by performing a logic operation on the plurality of first random signals, the plurality of second random signals, and the plurality of third random signals; the duty correcting circuit for correcting a duty ratio between logic high and logic low of each of the plurality of output signals; the sampling circuit for generating a plurality of sub-random numbers by sampling the plurality of output signals having corrected duty ratios; and a merging circuit for generating a random number based on the plurality of sub-random numbers.
However, on the same field of endeavor, Sackett discloses a random number generator comprising of a plurality of ring oscillators and a post-processing circuit which comprises a logic circuit that includes multiple XOR gates for generating a plurality of output signals by performing a logic operation on the plurality of random signals; a duty correcting circuit that includes multiple flip-flops for correcting a duty ratio between logic high and logic low of each of the plurality of output signals; and a merging circuit that includes a XOR gate for generating the random number based on the plurality of sub-random numbers (Sackett Figs. 3A-3C and paragraphs [0042-0046]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Vasyltsov in view of Aliseychik and Golofit using Sackett and configure the post-processing circuit of Vasyltsov to include multiple flip-flops for correcting a duty ratio between logic high and logic low of each of the plurality of output signals; configure the sampling circuit to include multiple flip-flops for generating a plurality of sub-random numbers by sampling the plurality of output signals having corrected duty ratios; and include a XOR gate for generating a random number based on the plurality of sub-random numbers consistent with the circuit arrangement shown in Fig. 3A of Sackett. One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is a post-processing circuit that includes a merging circuit generating a random number based on the plurality of sub-random numbers. Additionally, duplication of the flip-flops in the duty correcting circuit and sampling circuit is obvious to one skilled in the art.
Therefore, the combination of Vasyltsov as modified in view of Aliseychik, Golofit, and Sackett teaches wherein the signal processing circuit comprises: a logic circuit for generating a plurality of output signals by performing a logic operation on the plurality of first random signals, the plurality of second random signals, and the plurality of third random signals; a duty correcting circuit for correcting a duty ratio between logic high and logic low of each of the plurality of output signals; a sampling circuit for generating a plurality of sub-random numbers by sampling the plurality of output signals having corrected duty ratios; and a merging circuit for generating the random number based on the plurality of sub-random numbers.
	
Regarding claim 15, Vasyltsov as modified in view of Aliseychik, Golofit and Sackett teaches all the limitations of claim 14 as stated. Further, Vasyltsov as modified in view of Aliseychik, Golofit and Sackett teaches wherein the logic circuit comprises a plurality of XOR gates each for generating one of the output signals by receiving and performing the exclusive OR operation on the first random signal, the second random signal, and the third random signal (Vasyltsov Fig. 17 and paragraphs [0145-0146] logic circuit – XOR gate in sampling unit 1450; Aliseychik Fig. 6 and paragraph [0036] logic circuit – XOR 206a-206d; Sackett Figs. 3A-3C)

Regarding claim 17, Vasyltsov as modified in view of Aliseychik, Golofit and Sackett teaches all the limitations of claim 15 as stated. Further, Vasyltsov as modified in view of Aliseychik, Golofit and Sackett teaches wherein the sampling circuit comprises a plurality of second flip-flops, each configured to receive a sampling control signal at a clock input, receive one of the plurality of output signals having the corrected duty ratio at a data input, and output one of the plurality of sub-random numbers to a non-inverting output (Vasyltsov Fig. 17 and paragraphs [0145-0146] sampling control signal - sampling clock SP_ CLK).

Regarding claim 18, Vasyltsov as modified in view of Aliseychik, Golofit and Sackett teaches all the limitations of claim 15 as stated. Further, Vasyltsov as modified in view of Aliseychik, Golofit and Sackett teaches wherein the merging circuit comprises at least one logic element for receiving the plurality of sub-random numbers and generating the random number by performing a logic operation on the plurality of sub-random numbers (Sackett Fig. 3 one logic element – XOR gate 310).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vasyltsov in view Golofit and Aliseychik as applied to claim 1 above, and further in view of Yang et al. (US-PGPUB 2015/0154006 A1), hereinafter Yang.
Regarding claim 3, Vasyltsov as modified in view Golofit and Aliseychik teaches all the limitations of claim 2 as stated above. 
Vasyltsov as modified in view Golofit and Aliseychik does not explicitly teach wherein a phase difference among a first random signal, a second random signal, and a third random signal input to the first logic element is 120 degrees.
However, on the same field of endeavor, Yang discloses a random number generator using a ring oscillator where the phase difference between three signals from the ring oscillator is 120 degrees (Yang Fig. 4 and paragraph [0050]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Vasyltsov in view Golofit and Aliseychik using Yang and configure the ring oscillators of Vasyltsov such that the phase difference between the first, second, and third random signal is 120 degrees.
The motivation to do so is to increase the frequency of the output signal of the XOR gate (Yang fig. 3 and paragraph [0049]).
Therefore, the combination of Vasyltsov as modified in view Golofit, Aliseychik and Yang teaches wherein a phase difference among the first random signal, the second random signal, and the third random signal is 120 degrees.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Vasyltsov as modified in view Golofit and Aliseychik as applied to claim 1 above, and further in view of Liu et al. (NPL – “A Bias-Bounded Digital True Random Number Generator Architecture”), hereinafter Liu.
Regarding claim 4, Vasyltsov as modified in view Golofit and Aliseychik teaches all the limitations of claim 1 as stated above. Further, Vasyltsov as modified in view Golofit and Aliseychik teaches wherein each of the first random signals, the second random signals, and the third random signals includes a jitter area, wherein in the jitter area a logic level is transited at random times (Vasyltsov paragraphs [0128-0132]).
Vasyltsov as modified in view Golofit and Aliseychik does not explicitly teach wherein the jitter area of each of the first random signals, the second random signals, and the third random signals is not less than 1 /6 of a period.
However, on the same field of endeavor, Liu discloses the advantage of having a wider range of jitter area for random number generation. Further, Liu discloses that when the ring oscillator output is sampled outside the jitter area, the sampled value will be deterministic (Liu Fig. 4 and section III). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Vasyltsov in view Golofit and Aliseychik using Liu such that the jitter area of each of the first random signal, the second random signal, and the third random signal respectively output by the first, second, and third ring oscillator is larger than 1/6 of a period so that the jitter area of the combining signal at least covers the period of the output signal of the XOR gate.
The motivation to do so is because if the jitter area of the output signal generated from combining the first, second, and third random signal covers the period of the sampling clock signal, the combining signal can be sampled at any moment within the jitter region (Liu Fig. 4 and section III).
 Therefore, the combination of Vasyltsov as modified in view Golofit, Aliseychik and Liu teaches wherein the jitter area of each of the first random signal, the second random signal, and the third random signal is not less than 1/6 of a period.

Regarding claim 5, Vasyltsov as modified in view Golofit, Aliseychik and Liu teaches all the limitations of claim 4 as stated above. Further, Vasyltsov as modified in view Golofit, Aliseychik and Liu teaches wherein a jitter area of combining signals generated by combining the first random signals, the second random signals, and the third random signals covers an entire period of the combining signal (Liu Fig. 4 and section III; see also claim 4 analysis). The motivation to combine is the same as claim 4.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vasyltsov in view of Aliseychik, Golofit and Sackett as applied to claim 15 above, and further in view of Bohdan.
Regarding claim 16, Vasyltsov as modified in view Golofit, Aliseychik, and Sackett teaches all the limitations of claim 15 as stated. Further, Vasyltsov as modified in view Golofit, Aliseychik, and Sackett teaches wherein the duty correcting circuit comprises a plurality of first flip-flops, each including a data input and an inverting output connected to each other, the plurality of first flip-flops each configured to receive one of the plurality of output signals at a clock input and to output one of the plurality of output signals of having the corrected duty ratios […] (Vasyltsov Fig. 17 duty corrector – flip-flop 1457; data input – D input; inverting output – Q bar output; further, the output of the XOR gate is connected to the clock input).
Vasyltsov as modified in view Golofit, Aliseychik, and Sackett does not explicitly teach to output one of the plurality of output signals of having the corrected duty ratios to the inverting output.
However, on the same field of endeavor, Bohdan teaches a random number generator comprising a comprising of a toggling flip-flop that functions as a mod 2 counter and outputs a random signal from a ring oscillator on its inverting output to the signal sampler. Further, Bohdan discloses the flip-flop includes a data input and an inverting output connected to each other, and the first flip-flop configured to receive the ring random signal at its clock input (Bohdan Fig. 11 and paragraphs [0123-0127]).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Vasyltsov in view of Aliseychik, Golofit and Sackett using Bohdan and configure each flip-flop 1457 in the duty correcting circuit using the teaching of Bohdan such that the D input of each of the flip-flops 1451 in the sampling circuit is connected to the inverting input Q bar of flip-flops 1457 instead of the non-inverting input Q. Both of the flip-flop 1457 configuration of Vasyltsov and the toggling flip-flop configuration of Bohdan shown in Fig. 11 performs the same function of performing mod 2 count, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is a flip-flop to perform a mod 2 count.
	Therefore, the combination of Vasyltsov as modified in view of Aliseychik, Golofit, Sackett and Bohdan teaches wherein the duty correcting circuit comprises a plurality of first flip-flops, each including a data input and an inverting output connected to each other, the plurality of first flip-flops each configured to receive one of the plurality of output signals at a clock input and to output one of the plurality of output signals of having the corrected duty ratios to the inverting output.

Response to Arguments
Applicant’s arguments, see remarks pages 3-7, filed 03/04/2022, with respect to the rejection of claims 1-7, 9-19, and 24 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new ground(s) of rejection are made in view of amendments made and newly found prior art.
In response to applicant’s argument with respect to the 35 U.S.C. 103 rejection of claim 1, applicant amended claim 1 to recite “ first ring oscillator including a first inverter chain, the first inverter chain including a plurality of serially connected first inverters, the first ring oscillator configured to output first random signals generated at first sub-nodes, each of the first sub-nodes connecting neighboring first inverters among the plurality of first inverters; second ring oscillator including a second inverter chain, the second inverter chain including a plurality of serially connected second inverters, the second ring oscillator configured to output second random signals generated at second sub-nodes, each of the second sub-nodes connecting two neighboring second inverters among the plurality of second inverters; third ring oscillator including a third inverter chain, the third inverter chain including a plurality of serially connected third inverters; the third ring oscillator configured to output third random signals generated at third sub-nodes, each of the third sub-nodes connecting two neighboring third inverters among the plurality of third inverters; and signal processing circuit comprising a plurality of logic elements, wherein the signal processing circuit is configured to generate a random number by performing an exclusive OR (XOR) operation on random signals received from the same relative sub-nodal position at each of the first to third ring oscillators”. Applicant argues that Vasyltsov, Sugahara, Yang and Liu does not teach or suggest “signal processing circuit comprising a plurality of logic elements, wherein the signal processing circuit is configured to generate a random number by performing an exclusive OR (XOR) operation on random signals received from the same relative sub-nodal position at each of the first to third ring oscillators” as recites in claim 1. Further, Applicant argued that “Sugahara does not teach "generating a random number by performing an exclusive OR (XOR) operation on random signals received from the same relative sub-nodal position at each of the first to third ring oscillators, and Sugahara merely discloses using a selector 206 to select one of the output values provided from the alleged sub-nodes between neighboring inverters on the basis of selection signal S202 output from an external device of the random number generator.
Examiner agrees with applicant’s argument with respect to Sugahara. However, Figs. 14 and 17 of Vasyltsov shows a signal processing circuit 1450 that includes a XOR gate configured to perform an  exclusive OR (XOR) operation on random signals received from the same relative sub-nodal position at each of the first to third ring oscillators. That is, each signal input to the XOR gate are from the output of the last inverter in the chain of inverters in each of the ring oscillator. Examiner notes however, that the sub-node or sub-nodal position where the random signal is output is not connecting two neighboring inverters. However, the features of outputting random signals at sub-nodes connecting two neighboring inverters are disclosed in Golofit. Fig. 16 of Golofit shows outputting random signals from sub-nodes connecting two neighboring inverters. For example, a first sub-node in between the first and second inverter in each of the two ring oscillator, and a second sub-node in between the second and third ring-oscillator in each of the two ring oscillator. Furthermore, Fig. 6 of Aliseychik shows a signal processing circuit comprising a plurality of logic elements each performing a XOR operation. It would be obvious to combine Vasyltsov, Golofit, and Aliseychik and output at least first signals from a first sub-node in between the first and second inverter in each of the three ring oscillator, and second random signals from a second sub-node in between the second and third ring-oscillator in each of the three ring oscillators, then input each of the first signals to a XOR gate to produce a first output signal, and input each of the second signals to another XOR gate to produce a second output signal similar to the arrangement shown in Figs. 14 and 17 of Vasyltsov. For example, outputting first signals from a first sub-node in between the inverter 11 and 12, inverter 21 and 22, and inverter n1 and n2 in each of the three ring oscillator, and second random signals from a second sub-node in between inverter 12 and 1K, inverter 22 and 2K, and inverter n2 and nK in each of the three ring oscillators, then inputting each of the first signals to a second XOR gate, and inputting each of the second signals to another XOR gate in order to increase the random number generation rate.
In response to the 35 U.S.C. rejection of claims 2-7, 9-19, and 24, applicant relied on claim 1 argument and have been modified for at least the same reasons discussed above and in view of amendments made.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767


/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183